MARVIN, District Judge.
This schooner, (Welton, master,) laden with an assorted cargo, and bound from New York to Appa-lachicola, on the night of the 19th of September last, ran ashore on that part of the Florida reef known as the “Western Dry Rocks,” situated a few .miles west of Sand Key. On the morning of the 20th the wreci ing vessels Florida, Dart, Champion, Texat Chesnut, Champlin, and Lafayette, carryin in all seventy-eight men, arrived at her ai sistance; and, the sea being rough, and tb vessel badly ashore, and in immediate per; of total loss, they were at once all employe to assist to save the vessel and cargo. Tk vessel lay on the outside of the reef, expose' to the action of the sea, in eight and six fee water, her starboard bilge pressing on : rock lying nearly underneath her mail chains. When the wreckers boarded hei she was leaking considerably, but still on-pump could keep her free. They immediate ly carried out an anchor by which to heav> her off; and, as the water was too shallov to allow any of their vessels to come along side, they commenced boating cargo oi board their vessels. The leak increased ii a short time, so that two pumps could no-keep her free; and, about five o’clock in th< afternoon, she filled with water, careenec oyer on her starboard side, and appeared to' be bilged. She became a total loss. Th( wreckers took out the cargo, a portion oi which, they got by diving, and brought ii to this port. They were employed in this service four days. During a considerable part of the time, the weather was squally, and the sea rough. The entire cargo and materials were boated on board their vessels. The aggregate amount of the value of the cargo saved is $40,771.83, and the value of the materials is $9S4.58, making $41,756.41, as the entire value of the property saved. Of this sum the seven large vessels saved $41,451.84. Thirty per cent, of this sum, less the costs and charges, is a reasonable salvage for these vessels and crews, and fifty per cent, to the small boats.